      Case: 3:19-cv-00522-wmc Document #: 76 Filed: 12/29/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN


KINZIE STEUBE,

      Plaintiff,

v.                                                    Case No.: 19-CV-522

SANTANDER CONSUMER USA INC.
AND PHANTOM RECOVERY LLC,

      Defendants.


 DEFENDANT PHANTOM RECOVERY LLC’S BRIEF IN SUPPORT OF ITS
       MOTION FOR ENTRY OF MONEY JUDGMENT IN THE
      AMOUNT OF $2227.67 PLUS POST JUDGMENT INTEREST
             AGAINST PLAINTIFF KINZIE STEUBE


      NOW COMES the Defendant Phantom Recovery LLC (hereafter “Phantom”)

by it attorneys Crivello Carlson, S.C. and as and for its brief in support of its Motion

for Entry of Money Judgment In The Amount of $2,227.67 together with post

judgment interest in favor of Defendant Phantom Recovery LLC and against

Plaintiff Kinzie Steube (hereafter “Steube”) hereby submits the following.

      On July 3, 2019, Plaintiff Steube filed her Complaint as against Santander

Consumer USA, Inc. and Phantom Recovery LLC. In that Complaint, Plaintiff

Steube made a number of allegations arising out of her loan with Santander and the

repossession of her vehicle by Phantom on June 26, 2019. (Doc. #1, 7/3/19

Complaint).
       Case: 3:19-cv-00522-wmc Document #: 76 Filed: 12/29/20 Page 2 of 5




      Steube amended her complaint to include additional claims against Phantom

on November 4, 2019, relating to discussions held and statements made during the

June 26, 2020 repossession in this case. (Doc. #22, 11/4/19 Amended Complaint).

      Early in the process, Phantom Recovery LLC accepted the tender of defense

of Santander Consumer USA, Inc., and thus is the party that actually incurred the

costs involved herein in the defense of the matter. Santander Consumer USA Inc.

has thus elected to forego any entry of judgment for costs against Steube, so that

Phantom Recovery LLC is the remaining prevailing defendant entitled to have the

money judgement entered in its favor. (See Ehrke Affidavit para. 2)

      Discovery continued in the matter, including four specific depositions.

Plaintiff took the deposition of Phantom representatives Greg Langron and Daniel

Davenport on 2/27/20, and Santander representative David Hemmingway on 6/9/20.

Phantom and Santander took the deposition of Plaintiff Steube on 2/27/20. (Ehrke

Aff. Para. 3)

      In addition, in light of Plaintiff’s allegations regarding statements made and

discussions held during the June 26, 2020 repossession, Defendant had the audio

portion of a video recording of the repossession transcribed by a certified court

reporter so that the transcripts would be available to the court in future

proceedings, including the anticipated Motion for Summary Judgment. (Ehrke Aff.

Para. 4)




                                           2
      Case: 3:19-cv-00522-wmc Document #: 76 Filed: 12/29/20 Page 3 of 5




      True and accurate copies of the charges incurred and paid by Defendant in

this matter for the transcripts noted above are attached to the Ehrke Affidavit filed

herewith, as Exhibits A-D.

      On August 3, 2020, Defendants filed their Notice of Motion and Motion for

Summary Judgment and all of its supporting documents. The documentation

supporting the Motion for Summary Judgment included the depositions of the

respective parties that had been taken, as well as the transcripts of the recordings

of the June 26, 2019 repossession itself. (Docs. # 38-45)

      The Court granted Defendants’ Motion for Summary Judgment and

dismissed this case in its Opinion and Order (Doc. #73) and issued its Judgment in

a Civil Case in favor of all Defendants and against Kinzie Steube dismissing the

case on December 16, 2020 (Doc. #74).

      With this motion, Defendant Phantom Recovery LLC now files its bill of costs

with the court in the amount of $2,227.67 in conjunction with the affidavit of

William W. Ehrke in support of those costs. As can be seen by the affidavit of

William W. Ehrke, the specific costs referenced are those incurred for the

depositions of David Hemmingway, Greg Langron, Daniel Davenport and Kinzie

Steube, and for the transcripts of the recording of the June 26, 2020 repossession.

                   DEFENDANT IS ENTITLED TO ITS COSTS
                     AND POST JUDGMENT INTEREST

      Federal of Civil Procedure 54 entitled “Judgment: Costs” and in particular

subsection (d)(1) of the statute specifically states: “Unless a federal statute, these




                                           3
      Case: 3:19-cv-00522-wmc Document #: 76 Filed: 12/29/20 Page 4 of 5




rules, or a court order provides otherwise, costs—other than attorney's fees—should

be allowed to the prevailing party.”

      Under 28 U.S.C. Sec. 1920, the costs that can be awarded to a prevailing

party include “(2) fees for printed or electronically recorded transcripts necessarily

obtained for use in the case.”

      There is no question that the Defendant Phantom Recovery LLC herein is a

prevailing party inasmuch as this Court has dismissed all of Plaintiff’s claims on

the merits and with prejudice.

      It is undisputed that the costs sought by Defendant Phantom Recovery LLC

in the amount of $2,227.67 were incurred in reasonable and necessary discovery

done in the matter, including the deposition of the Plaintiff, the depositions of

Defendants’ representatives taken by the Plaintiff, and the transcripts of the

recording of the repossession itself, which were relied upon significantly by the

court in its Opinion and Order. (Doc. #73)

      Defendant Phantom is fully entitled to judgment for these basic costs at this

time and therefore respectfully requests that this Court grant its request and tax

costs in the amount of $2,267.67 individually and personally in favor of Phantom

Recovery LLC and against Plaintiff Kinzie Steube.

      In addition, 28 U.S.C. Sec. 1961(a) states that “interest shall be allowed on

any money judgment in a civil case recovered in a district court.” Such interest

“shall be computed daily to the date of payment except as provided in section

2516(b) of this title and section 1304(b) of Title 31, and shall be compounded



                                           4
      Case: 3:19-cv-00522-wmc Document #: 76 Filed: 12/29/20 Page 5 of 5




annually.” (28 U.S.C. Sec. 1961(b)). As a result, Defendant is also entitled to post

judgment interest to be computed and calculated according to the method outlined

in 28 U.S.C. Sec. 1961.

                                   CONCLUSION

      Based on the above, Defendant Phantom Recovery LLC, 2715 Autumn Lane,

Janesville, WI 53546 respectfully requests that this Court enter a money judgment

in the amount of $2,227.67 together with post judgment interest to be calculated

according to the method outlined in 28 U.SC. Sec 1961, in its favor and against

Plaintiff Kinzie Steube, last known address of 308 Albion Street, Edgerton,

Wisconsin.

         Dated this 29th day of December, 2020.


                                        CRIVELLO CARLSON, S.C.
                                        Attorneys for the Defendants
                                        Santander Consumer USA, Inc. and
                                        Phantom Recovery LLC


                                        By: /s/ William W. Ehrke
                                              WILLIAM W. EHRKE
                                               State Bar No. 1005619


PO Address:
710 N. Plankinton Avenue
Suite 500
Milwaukee, WI 53203
Phone: 414-271-7722
Email: wehrke@crivellocarlson.com




                                          5
